                                                                                  [P       1    L      E
                                                                                                             If^
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division                          F        S£P 16 2019
                                                                                                              yj
                                                                                      VLERK. U.S. DISTRICTCOURT
UNITED STATES OF AMERICA                                                                    RICHMOND. VA



V.                                                                    Criminal No. 3:15CR164


JAY BERNARD RIVERS,

       Petitioner.


                                  MEMORANDUM OPINION


       Jay Bernard Rivers, a federal inmate proceeding pro se, submitted this motion under 28

U.S.C. § 2255 to vacate, set aside, or correct his sentence ("§ 2255 Motion," EOF No. 68).' In

his § 2255 Motion, Rivers raises the following claims for relief:^

       Claim One;       "My attorney violated Rivers's Fifth Amendment Due Process Rights. Mr.
                        Bruns did not prepare Mr. Jay Bernard Rivers for trial." (Id. at 4.)

        ' After the Government had responded. Rivers filed a second § 2255 motion and a
supporting memorandum. ("Second § 2255 Motion," ECF Nos. 73, 74.) By Memorandum Order
entered on October 1,2018, the Court informed Rivers that he may only litigate one § 2255 motion.
The Court informed Rivers that:
               To the extent that Petitioner intends this Second § 2255 Motion to replace
       the § 2255 Motion he filed in June, he must notify the Court of his intent to litigate
       the Second § 2255 Motion, within twenty (20) days of the date of entry hereof. The
       Second § 2255 Motion will SUPPLANT the first § 2255 Motion, meaning no
       claims in the first § 2255 Motion will be considered. To the extent that Petitioner
       intends to amend his initial § 2255 Motion to also include the claims in the Second
       § 2255 Motion, he must file a new § 2255 motion on the standardized form that
       includes all of the claims for relief that he wishes this Court to consider.
(ECF No. 76, at 1-2.)
       In response. Rivers indicated that "[he] would like for the first § 2255 [he] filed to stay.
The second was an add on. So please keep the first." (ECF No. 77, at 1 (capitalization corrected).)
Accordingly, by Memorandum Order entered on June 26, 2019, the Court informed Rivers that it
would only consider the claims raised in the first § 2255 Motion and would not consider the Second
§ 2255 Motion or its supporting memorandum, (ECF No. 78, at 2.)

       ^The Court employs the pagination assigned to Rivers's submissions by the CM/ECF
docketing system. Rivers's writing is difficult to decipher. In instances where the Court can
discem what Rivers is attempting to argue, the Court corrects the spelling, capitalization, spacing,
and punctuation in the quotations from Rivers's submissions. In some instances the Court simply
quotes what Rivers appears to have written.
